     Case 2:20-cr-00579-SVW Document 956 Filed 09/09/21 Page 1 of 6 Page ID #:16329



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH S. BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:   Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA
18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. 2:20-cr-579(A)-SVW

21               Plaintiff,                    RESPONSE TO RICHARD AYVAZYAN AND
                                               MARIETTA TERABELIAN’S EX PARTE
22                     v.                      APPLICATIONS TO STAY SENTENCING
                                               DATE AND RESPONSE TO PRESENTENCE
23    RICHARD AYVAZYAN,                        INVESTIGATION REPORT
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 956 Filed 09/09/21 Page 2 of 6 Page ID #:16330



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
                 Defendant.
5

6
           Plaintiff United States of America, by and through its counsel
7
      of record, the Acting United States Attorney for the Central District
8
      of California, Assistant United States Attorneys Scott Paetty,
9
      Catherine Ahn, and Brian Faerstein, and Department of Justice Trial
10
      Attorney Christopher Fenton, hereby files its Response to Richard
11
      Ayvazyan and Marietta Terabelian’s Ex Parte Applications to Stay
12
      Sentencing Date and Response to Presentence Investigation Report (ECF
13
      954, 955).
14
           This response is based upon the attached memorandum of points
15
      and authorities, the files and records in this case, and such further
16
      evidence and argument as the Court may permit.
17
       Dated: September 9, 2021            Respectfully submitted,
18
                                           TRACY L. WILKISON
19                                         Acting United States Attorney
20                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
21                                         Chief, Criminal Division
22                                               /s/
                                           CATHERINE AHN
23                                         SCOTT PAETTY
                                           BRIAN FAERSTEIN
24                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
25                                         Department of Justice Trial Attorney
26                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
27

28

                                               2
     Case 2:20-cr-00579-SVW Document 956 Filed 09/09/21 Page 3 of 6 Page ID #:16331



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Defendants RICHARD AYVAZYAN (“R. AYVAZYAN”) and MARIETTA

3     TERABELIAN (“TERABELIAN”) (together, “defendants”) repeatedly sought

4     to continue sentencing and when the Court denied their requests, they

5     absconded.    Their counsel now asks the Court to reward defendants’

6     flight by ordering an indefinite stay of their October 4 sentencing

7     hearings.    The Court should deny counsel’s applications to continue

8     for the reasons described below.

9          First, the relief counsel seeks would, in effect, grant
10    defendants permanent amnesty from a crime, namely failure to appear

11    for sentencing.    See 18 U.S.C. § 3146(a).

12         Second, the Court may proceed to sentence defendants on October

13    4 even if they remain fugitives at large.         The United States

14    Constitution protects the right to be present at one’s trial and

15    sentencing.    See U.S. Const. amends. V, VI, XIV.        And Federal Rule of

16    Criminal Procedure 43 requires that “the defendant must be present at

17    . . . every trial stage,” including “sentencing.”          Fed. R. Crim. P.

18    43(a)(2)–(3).    “But this right, like most rights, can be waived.”

19    United States v. Ornelas, 828 F.3d 1018, 1021 (9th Cir. 2016).            Rule

20    43(c) provides that a “defendant who was initially present at trial,

21    or who had pleaded guilty or nolo contendere, waives the right to be

22    present . . . in a noncapital case, when the defendant is voluntarily

23    absent during sentencing.”      Thus, under Rule 43, so long as the

24    defendant's absence is “voluntary,” a district court may proceed with

25    trial and sentencing in absentia.       See Fed. R. Crim. P.

26    43(c)(1)(B); see also Ornelas, 828 F.3d at 1021 (citing Crosby v.

27    United States, 506 U.S. 255, 258 (1993)).

28
     Case 2:20-cr-00579-SVW Document 956 Filed 09/09/21 Page 4 of 6 Page ID #:16332



1          There is no dispute R. AYVAZYAN and TERABELIAN’s absence is

2     “voluntary.”    Both appeared throughout trial and at post-trial

3     proceedings during which the fact and date of their sentencing

4     hearing was discussed.      (See, e.g., July 29, 2021 Hearing Transcript

5     at 222:17-23 (“I will . . . put the sentencings off till beginning of

6     October.”).)    Immediately after the Court denied their joint Kastigar

7     motion and post-trial Rule 29 and 33 motions, they moved to continue

8     their October 4 sentencing hearings.        (ECF 880.)    Within days of the

9     Court denying their motion to continue the October 4 sentencing
10    hearings (ECF 882), defendants fled.        They cut off their GPS location
11    monitors at the same time, absconded together, and have evaded
12    Probation and law enforcement’s efforts to locate them.           (See, e.g.,
13    ECF 942 ¶¶ 3-8; ECF 954 ¶¶ 3-4; ECF 955 ¶¶ 3-5.)          Defendants’ conduct

14    is egregious and easily supports a finding that they fled and are

15    voluntarily absent.     Should defendants continue to be absent on

16    October 4, the Court should sentence them in absentia.           See, e.g.,

17    Ornelas, 828 F.3d at 1021 (affirming district court’s finding that

18    defendant had absented himself from sentencing where he had appeared

19    at multiple hearings prior to the sentencing, acknowledged that his

20    presence was required at the sentencing hearing, had ample motive to

21    flee, and defense counsel put forward no evidence or explanation for

22    defendant’s absence). 1

23

24

25         1 These facts are not in dispute.  However, even if they were,
      “where the defendant knew of the [hearing] date and nothing suggested
26    an enforced absence, the defendant has the burden of going forward
      and offering evidence to refute the [voluntariness] finding of the
27    trial court.” Ornelas, 828 F.3d at 1022. Neither defense counsel
      attempts to carry that burden on behalf of R. AYVAZYAN or TERABELIAN.
28

                                              2
     Case 2:20-cr-00579-SVW Document 956 Filed 09/09/21 Page 5 of 6 Page ID #:16333



1          Third, counsel fails to provide a sufficient reason to continue

2     defendants’ October 4 sentencing hearings.         Counsel claims a

3     continuance would conserve judicial resources (ECF 954 ¶ 5; ECF 955

4     ¶ 5), but that is not true.      If the Court sentences defendants in

5     absentia in this case on this record, the Court will not need to

6     resentence defendants when they are located.         Ornelas, 828 F.3d at

7     1021 (explaining that the standard of review for a district court's

8     sentencing decision is abuse of discretion and that the district

9     court’s factual determination that the defendant was “voluntarily
10    absent” from the proceedings is reviewed for clear error).            Moreover,

11    judicial economy will best be served by sentencing defendants on

12    October 4, when the evidence from trial is still fresh in the minds

13    of the Court, government, and defense counsel.          Defendants have

14    simply waived their right to be present for that proceeding.            Id.

15         Counsel also claims a continuance is appropriate because

16    defendants should be given the opportunity to review their

17    Presentence Investigation Reports (“PSRs”).         (ECF 954 ¶ 6; ECF 955

18    ¶ 6.)   However, in Ornelas, the Ninth Circuit already considered and

19    rejected this same argument:       “‘[w]hen a district court makes a

20    finding that a defendant has not only fled but is also voluntarily

21    absent from sentencing and has thus waived his right to be present at

22    sentencing, the defendant has also waived his right [under Rule 32 to

23    review the presentence report]. Otherwise, Rule 43 would be largely

24    useless.’”    Ornelas, 828 F.3d at 1022–23 (quoting United States v.

25    Jordan, 216 F.3d 1248, 1250 (11th Cir. 2000)).

26         Counsel also vaguely asserts counsel cannot file objections to

27    the PSRs without first obtaining additional information from their

28    respective clients.     (ECF 954 ¶ 6; ECF 955 ¶ 6.)       This argument is

                                              3
     Case 2:20-cr-00579-SVW Document 956 Filed 09/09/21 Page 6 of 6 Page ID #:16334



1     meritless.    Counsel already has ample information to determine

2     whether and how to object:      counsel represented defendants at every

3     stage of this case for nearly one year and has spent considerable

4     time working with defendants before, during, and after the trial.

5          For the aforementioned reasons, the government respectfully

6     submits that the Court should deny defendants R. AYVAZYAN and

7     TERABELIAN’s applications to continue the October 4 sentencing

8     hearings.

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
